Knowlton, C. J.
The decision of the question whether interest is to be paid on the legacy of the plaintiff in this case, and if so, from what date, depends upon the construction of the will of the testatrix, in reference to the legacy, and the appointment made by her under the will of her husband, Aaron H. Allen.
*159In legal effect the legacy does not differ from an ordinary pecuniary legacy in a will. Property to a considerable amount, derived in part from the remainder of her estate after the payment of debts and certain legacies, and in part from a fund of which she had a power of appointment under her husband’s will, was given by her will to her executors and trustees, in trust to pay fourteen different pecuniary legacies, each of which was set forth in terms similar to those of the legacy to this plaintiff, which are as follows : “ XI. To pay to Evelyn M. A. Dailey, [the plaintiff] if she shall survive me, the sum of five thousand dollars;”
The fact that a part of the money from which this legacy was to be paid was to be derived from the fund appointed to her executors under the power did not change the character of the legacy, or the time when it became payable. Such legacies ordinarily become payable at the expiration of one year from the testator’s death, and interest is to be allowed on them from that time. Ogden v. Pattee, 149 Mass. 82.
There was no reason, in the terms of this will, why these legacies mentioned in the fourteen subdivisions of the tenth clause should be paid earlier than that time, nor was there any reason why their payment should be postponed to a later date.
That there was delay in the probate of the will, even though it was caused by a contest' against the allowance of it carried on by the plaintiff and other members of her family, does not affect her right to interest on her legacy from the time when it became payable. Kent v. Dunham, 106 Mass. 586.

Judgment for the plaintiff on the finding.